

116 HR 6234 IH: Castner Range National Monument Act
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6234IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Ms. Escobar introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo designate the Castner Range in the State of Texas, to establish the Castner Range National Monument, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Castner Range National Monument Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Establishment of Castner Range National Monument, Texas.Sec. 4. Access and buffer zones.Sec. 5. Management of Federal lands within the National Monument.Sec. 6. Water.Sec. 7. Border security.Sec. 8. Department of Army responsibility and authority.Sec. 9. Castner Range National Monument Advisory Council.Sec. 10. Land conveyance, Castner Range, Fort Bliss, Texas.2.DefinitionsIn this Act:(1)Advisory councilThe term advisory council means the Castner Range National Monument Advisory Council.(2)National monumentThe term National Monument means the Castner Range National Monument.(3)SecretaryThe term Secretary means the Secretary of the Interior.(4)StateThe term State means the State of Texas.3.Establishment of Castner Range National Monument, Texas(a)EstablishmentSubject to valid existing rights, there is hereby established the Castner Range National Monument in the State.(b)Area includedThe National Monument consists of Federal land and interests in Federal land within El Paso County, Texas, as depicted on the map entitled Castner Range National Monument.(c)Exclusion of non-Federal landThe National Monument includes only Federal land and interests in Federal land and does not include or apply to private property or other non-Federal land and interests in land within the exterior boundaries of the National Monument.(d)PurposeThe purpose of the National Monument is to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the ecological, scenic, wildlife, recreational, cultural, historical, natural, educational, and scientific resources of the lands included in the National Monument, including Castner Range and its—(1)relationship to the Department of the Army;(2)role as a water conservation sanctuary through a dozen natural canyons, arroyos (gullies, washes) and alluvial fans which efficiently transport run-off from the heights through seepage into the large underground Hueco Bolsón (aquifer, which along with the West Side Mesilla Bolsón supplies much of El Paso’s water);(3)historical significance, as it contains numerous archaeological and historical resources that date as far back as the Paleo-Indian, Archaic and historic Indian groups, lasted from about 8000 B.C. to 4000 B.C. and was initially characterized by big-game hunting;(4)significance as a habitat for an extremely diverse aggregation of wildlife and plant species of special concern that are thought to inhabit Castner Range, including the sand prickly pear, the Texas lyre snake, and the western burrowing owl; and(5)significance as a one-of-a-kind vegetation region that includes a mountainous area, cactus lechuguilla region, and draw-yucca grassland region.4.Access and buffer zones(a)AccessThe Secretary shall continue to provide historical and adequate access to private inholdings within the exterior boundaries of the National Monument.(b)Buffer zonesNothing in this Act creates a protective perimeter or buffer zone around the National Monument. The fact that any activities or uses outside of areas designated by this Act can be seen or heard within the National Monument shall not preclude the activities or uses outside of the National Monument.(c)Use of easementsNothing in this Act shall affect currently used easements located within the National Monument, including the use of Trans Mountain Highway, the National Border Patrol Museum, El Paso Museum of Archaeology, and the El Paso Water Utilities.5.Management of Federal lands within the National Monument(a)Basis of management(1)Applicable lawsThe Secretary shall manage the National Monument in a manner that conserves, protects, and enhances the natural resources and values of the National Monument, in accordance with—(A)this Act;(B)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and(C)the Act of June 17, 1902 (commonly known as the Reclamation Act of 1902; 32 Stat. 388), and Acts amendatory thereof and supplemental thereto.(2)Resolution of conflictsIf there is a conflict between a provision of this Act and a provision of one of the other laws specified in paragraph (1), the more restrictive provision shall control.(b)Tribal cultural usesNothing in this Act shall be construed to enlarge or diminish the rights of any Indian Tribe.(c)Management plan(1)In generalThe Secretary shall develop a comprehensive plan for the protection and management of the National Monument that fulfills the purposes specified in section 3. In implementing the management plan and in considering any recommendations from the advisory council, the Secretary shall consult with the advisory council on a regular basis.(2)PurposesThe management plan shall—(A)describe the appropriate uses and management of the National Monument;(B)identify short-term and long-term management actions and prioritize management actions based on projected availability of resources;(C)include a habitat restoration opportunities component;(D)include a recreational opportunity enhancement component; and(E)include a component that addresses the Secretary of Army’s remediation of hazardous substances or munitions and explosives of concern within the National Monument.(3)Public participation and special considerationsIn developing the management plan, and to the extent consistent with this section, the Secretary—(A)shall solicit extensive public input;(B)shall take into consideration any information developed in studies of the land within the National Monument;(C)shall assess available climate change information pertinent to the National Monument;(D)shall include standards and practices to ensure the preservation of wildlife corridors and facilitate species migration; and(E)may incorporate any provision from a resource management plan, land and resource management plan, or any other plan applicable to the National Monument.(d)Cooperative agreementsIn carrying out this Act, the Secretary may make grants to, or enter into cooperative agreements with, State, Tribal, and local governmental entities and private entities to conduct research, develop scientific analyses, and carry out any other initiative relating to the restoration or conservation of the National Monument.(e)Motorized and mechanized vehiclesExcept where needed for administrative purposes or to respond to an emergency, the use of motorized and mechanized vehicles on lands within the National Monument shall be permitted only on roads and trails designated for their use.(f)Acquisition and incorporation of lands and interests(1)AuthorityThe Secretary may acquire non-Federal land within the exterior boundaries of the National Monument only through exchange, donation, or purchase from a willing seller.(2)ManagementAny land or interest in land that is located within the National Monument that is acquired by the United States shall—(A)become part of the National Monument; and(B)be managed in accordance with this Act.(g)WithdrawalSubject to valid existing rights, all Federal land within the National Monument is withdrawn from—(1)entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)leasing or disposition under all laws relating to operation of the mineral leasing, mineral materials, and geothermal leasing laws.(h)Limited Conveyance AuthorityThe Secretary may authorize the conveyance of Federal land within the National Monument if—(1)the purpose for which the land is to be conveyed is consistent with the purposes specified in section 3;(2)the conveyance would benefit the National Monument and is in the public interest, as determined by the Secretary; and(3)the conveyance is made in accordance with applicable laws (including regulations).(i)Wildland fire operationsNothing in this section prohibits the Secretary, in cooperation with other Federal, State, and local agencies, as appropriate, from conducting wildland fire operations in the National Monument consistent with the purposes specified in section 3.6.WaterNothing in this Act—(1)affects the use or allocation, in existence on the date of enactment of this Act, of any water, water right, or interest in water;(2)affects any vested absolute or decreed conditional water right in existence on the date of enactment of this Act, including any water right held by the United States;(3)affects any interstate water compact in existence on the date of the enactment of this Act;(4)authorizes or imposes any new reserved Federal water rights; or(5)relinquishes or reduces any water rights reserved or appropriated by the United States in the State on or before the date of the enactment of this Act.7.Border security(a)In generalNothing in this Act—(1)prevents the Secretary of Homeland Security from conducting—(A)undertaking law enforcement and border security activities, in accordance with section 4(c) of the Wilderness Act (16 U.S.C. 1133(c)), including the ability to use motorized access within an area while in pursuit of a suspect; or(B)any low-level flights over the area that may be necessary for law enforcement and border security purposes; or(2)affects the 2006 Memorandum of Understanding among the Department of Homeland Security, the Department of the Interior, and the Department of Agriculture regarding cooperative national security and counterterrorism efforts on Federal lands along the borders of the United States.(b)Withdrawal and administration of certain areaNothing in this section precludes the Secretary from allowing within the area described in subsection (a)(1)(A) the installation and maintenance of communication or surveillance infrastructure necessary for law enforcement or border security activities.8.Department of Army responsibility and authority(a)ResponsibilityNothing in this Act shall affect—(1)the responsibility of the Department of the Army under applicable environmental laws, including the remediation of hazardous substances or munitions and explosives of concern within the National Monument boundaries;(2)the statutory authority of the Department of the Army to control public access or statutory responsibility to make other measures for environmental remediation, monitoring, security, safety, or emergency preparedness purposes;(3)the activities of the Department of the Army on lands not included within the National Monument; or(4)the responsibility of the Department of the Army, in consultation with the Secretary (acting through the Bureau of Land Management), to continue to manage the lands and interests in lands under the Secretary’s jurisdiction within the National Monument boundaries until the Army transfers administrative jurisdiction of those lands and interests in lands to the Bureau of Land Management.(b)AuthorityThe Secretary of the Army and the Secretary may enter into a memorandum of understanding whereby the Secretary of the Army—(1)may relinquish administrative jurisdiction over the Castner Range, Fort Bliss, Texas, to the Secretary of the Interior; and(2)may not relinquish or diminish the responsibility of the Secretary of the Army of responsibilities referred to in subsection (a).9.Castner Range National Monument Advisory Council(a)EstablishmentNot less than 180 days after the date of the enactment of this Act, the Secretary shall establish an advisory council to be known as the Castner Range National Monument Advisory Council.(b)DutiesThe advisory council shall advise the Secretary with respect to the preparation and implementation of the management plan for the National Monument.(c)Applicable lawThe advisory council shall be subject to—(1)the Federal Advisory Committee Act (5 U.S.C. App.);(2)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and(3)all other applicable law.(d)MembersThe advisory council shall include 11 members, to be appointed by the Secretary, of whom, to the extent practicable—(1)one member shall be appointed after considering the recommendations of the El Paso County Commissioners Court;(2)one member shall be appointed after considering the recommendations of the head of the Texas Parks and Wildlife Department;(3)one member shall be appointed to represent Native American Tribes;(4)one member shall be appointed to represent Fort Bliss; and(5)seven members shall reside in, or within reasonable proximity to, the county specified in paragraphs (1) through (4) with backgrounds that reflect—(A)the purposes specified in section 3; and(B)the interest of persons affected by the planning and management of the National Monument, including persons representing the agricultural, private land-ownership, environmental, recreational, tourism, or other non-Federal land interests.(e)RepresentationThe Secretary shall ensure that the membership of the advisory council is fairly balanced in terms of the points of view represented and the functions to be performed by the advisory council.(f)Terms(1)Staggered termsMembers of the advisory council shall be appointed for terms of 3 years, except that, of the members first appointed, 5 of the members shall be appointed for a term of one year and 5 of the members shall be appointed for a term of 2 years.(2)ReappointmentA member may be reappointed to serve on the advisory council upon the expiration of the member’s current term.(3)VacancyA vacancy on the advisory council shall be filled in the same manner as the original appointment.(g)QuorumA quorum shall be 7 members of the advisory council. The operations of the advisory council shall not be impaired by the fact that a member has not yet been appointed as long as a quorum has been attained.(h)Chairperson and proceduresThe advisory council shall elect a chairperson and establish such rules and procedures as it deems necessary or desirable.(i)Service without compensationMembers of the advisory council shall serve without pay.(j)TerminationThe advisory committee shall cease to exist—(1)on the date that is 5 years after the date on which the management plan is officially adopted by the Secretary; or(2)on such later date as the Secretary considers appropriate.10.Land conveyance, Castner Range, Fort Bliss, TexasSection 2844 of the National Defense Authorization Act for Fiscal Year 2013 is repealed.